Citation Nr: 1728550	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  04-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant is eligible for VA educational assistance benefits under Chapter 1606, Title 10, of the United States Code (known as the Montgomery GI Bill for Selected Reserves (MGIB-SR)).


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from July 1995 to November 1995.  He subsequently served in the Air Force Reserves from May 1998 to September 2004 and the Army National Guard from October 2004 to January 2006.  He has served in the Air Force National Guard beginning in October 2007.  There are numerous periods during which the appellant was subject to Air Force National Guard activation between February 2002 and December 2016, including from January 2016 to September 2016, when the appellant served on active duty.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appellant filed a timely Notice of Disagreement (NOD), received in September 2003.  A Statement of the Case (SOC) was issued in December 2003.  A timely, informal VA Form 9 was received in January 2004.  The Board remanded this matter in June 2016.  A Supplemental Statement of the Case (SSOC) was issued by the Muskogee, Oklahoma, RO in March 2017.  

The Board finds that the AOJ has substantially complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has not contended otherwise.  

While the matter was in remand status, in March 2017, the RO provided the appellant with a Certificate of Eligibility for the Post-9/11 GI Bill program.  To the extent that eligibility for Post-9/11 GI Bill education benefits was part of the current appeal regarding eligibility for education benefits, this constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the appellant has initiated an appeal with the percentage or expiration date assigned.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, this issue is not in appellate status.  


FINDINGS OF FACT

1.  The appellant became eligible for MGIB-SR (Chapter 1606) benefits effective September 15, 1998.

2.  Eligibility for MGIB-SR benefits was suspended effective October 18, 2002, when the appellant transferred to Inactive Ready Reserve.

3.  Eligibility for MGIB-SR benefits was reinstated effective April 30, 2003.

4.  Eligibility for MGIB-SR benefits was terminated effective on or about September 14, 2004.

5.  The Department of Defense has determined that the appellant is not eligible for educational assistance benefits under the MGIB-SR.


CONCLUSION OF LAW

The requirements for basic eligibility for MGIB-SR educational assistance benefits have not been met.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 2014); 38 U.S.C.A. § 3012 (West 2014); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VCAA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board acknowledges that no VCAA letter was sent to the appellant.

The United States Court of Appeals for Veterans Claims (Court), however, has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that VCAA notice was not required in a case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for education claims, not the VCAA.  VA's duty to notify is outlined under 38 C.F.R. § 21.1031(b), and the duty to assist is outlined under 38 C.F.R. § 21.1032.

In the present case, however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. §§ 21.1031(b) and 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

II.  Applicable Law

MGIB-SR educational assistance benefits are governed by Chapter 1606 of Title 10 of the United States Code.  This program is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, as well as the Army and Air National Guard.  The Reserve components decide who is eligible for the program, and VA makes the payments for the program.  VA regulations provide that a determination of individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces, not by VA.  10 U.S.C.A. § 16132, 38 C.F.R. § 21.7540(a).

In accordance with Chapter 1606, Title 10, of the United States Code, for members of the Selected Reserve to be eligible for Chapter 1606 benefits, the reservist (1) shall (i) enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or (ii) be appointed as, or be serving as, a Reserve Officer and agree to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve to which the person may be subject; (2) must complete his or her initial period of active service duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. Chapter 30.  10 U.S.C.A. § 16132(a); 38 C.F.R. § 21.7540(a).

III.  Analysis

Eligibility for Chapter 1606 benefits was denied in September 2003 because Department of Defense (DOD) records showed that the appellant's eligibility was terminated as of October 15, 2002, when he was discharged from the Air Force Reserve.  The RO explained that DOD makes the determination regarding Chapter 1606 eligibility, not VA.  It was noted that one must be actively drilling to retain eligibility, and that benefits are not payable for periods during which a reservist was not training with a unit.

The appellant's NOD was received in September 2003.  The appellant explained that he was out of the country for seven months because his wife was on active duty in the Air Force and assigned overseas.  The appellant stated that he was unsuccessful in obtaining an assignment overseas.  He explained that, upon arriving back in the United States, he contacted a recruiter and was placed into a position at an Air Force Base.  

An SOC was issued in December 2003.  However, the RO noted in the March 2017 SSOC that a copy of the SOC was unavailable because it was not captured in the claimant's file.

The appellant's substantive appeal was received in January 2004.  The appellant explained again that he was unable to find a position overseas when he moved with his wife due to her active duty deployment, which caused the seven-month break in eligibility.  

The Board remanded the matter in June 2016 because the record was incomplete and it was unclear which education benefits were sought on appeal.  

In August 2016, DOD determined that the appellant was no longer eligible for Chapter 1606 benefits because eligibility is based on the first six-year contract with the Selected Reserve.  The appellant served in the Air Force Reserve from May 17, 1998, to September 17, 2004, when he began a civilian break.  The appellant was eligible for Chapter MGIB-SR (Chapter 1606) benefits from March 30, 1999, to October 17, 2002, when eligibility was suspended because the appellant was transferred to the Inactive Ready Reserve (IRR).  Eligibility was reinstated effective April 30, 2003, when the appellant re-affiliated within one year.  Eligibility was terminated September 17, 2004, when the appellant started his second break in service.  Although the appellant was drilling with the Army National Guard from October 30, 2004, to January 29, 2006, he was not eligible for any GI Bill benefit.

In March 2017, DOD determined that the appellant was eligible for Chapter 1606 benefits from September 15, 1998, to October 17, 2002.  Eligibility was suspended effective October 18, 2002, when he transferred to the IRR.  Eligibility was reinstated, effective April 30, 2003, because the appellant re-affiliated within one year.  Eligibility was finally terminated on September 14, 2004, when the appellant started his second break in service.

In the March 2017 SSOC, the RO explained that VA has no jurisdiction regarding DOD determinations of ineligibility for Chapter 1606 benefits.  DOD determined that the appellant was no longer eligible for the MGIB-SR education benefits program.  Thus, VA had to deny the appellant Chapter 1606 benefits.  

However, DOD did determine that the appellant's 2016 period of mobilization qualified him for benefits under the Post-9/11 GI Bill.  Thus, VA issued the appellant a Certificate of Eligibility to Post-9/11 GI Bill education benefits.

The determination of individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces, not by VA.  10 U.S.C.A. § 16132, 38 C.F.R. § 21.7540(a).  As DOD has determined that the appellant was not eligible for MGIB-SR benefits because his eligibility was terminated on or about September 14, 2004, due to a second break in service, VA must honor that determination; and the appeal must be denied as a matter of law.

It appears that DOD has the appellant's July 1995 to November 1995 active duty service listed as with the Air Force, while the appellant's DD-214 and his own statements note that this period of active service was with the Navy.  However, this would not change the outcome of the case at hand because MGIB-SR benefits are with regard to service in the Selected Reserve.

The Board notes the appellant's contentions that the break in eligibility from October 18, 2002, until April 30, 2003, was because his wife was deployed overseas and he and the family had to move with her and he was unable to obtain an overseas assignment himself.  However, VA is bound by DOD's determination regarding eligibility.  Further, the appellant's eligibility was terminated again in September 2004.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

DOD noted in August 2016 that the appellant was drilling with the Army National Guard from October 30, 2004, to January 29, 2006; however, he was not eligible for any GI Bill benefit during this time.

However, a March 2017 Certificate of Eligibility is of record.  It states that the appellant is entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  The appellant was informed that he had 36 months of full-time benefits remaining and that he has until September 6, 2031, to use his benefits.  The appellant was noted to be entitled to receive 50 percent of the benefits payable under the Post-9/11 GI Bill program for training offered by an institution of higher education.  The percentage was calculated based on his length of creditable active duty service: 233 service days in 2015 and 2016.  

ORDER

The appeal seeking entitlement to VA educational assistance under Chapter 1606, Title 10, United States Code, for benefits under the Montgomery GI Bill-Selected Reserve Educational Assistance Program is denied.




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


